Citation Nr: 0308417	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for amebic dysentery.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2002, the 
veteran notified VA that he had moved to Shreveport, 
Louisiana.  Consequently, the New Orleans RO now has 
jurisdiction over his claim.  

Originally, the veteran's appeal included a claim for service 
connection for post-traumatic stress disorder.  However, a 
Decision Review Officer's decision, dated in February 2002 
reflects a grant of entitlement to service connection for 
PTSD and the award of a 100 percent evaluation.  Consequently 
the issue remaining on appeal is that set forth on the title 
page of the decision.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran was treated for amebic dysentery in November 
1974.  

3.  Clinical evidence of amebic dysentery is not currently 
shown.  


CONCLUSION OF LAW

The veteran does not currently have amebic dysentery that was 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the October 1999 rating 
decision, the June 2000 statement of the case and February 
2002 and the September 2002 supplemental statements of the 
case.  He was specifically told that there was no evidence 
showing that he currently has amebic dysentery that is 
related to injury, disease or event noted during his military 
service.  The RO also notified him by a letter dated 
September 2002, that he needed to submit evidence in support 
of his claim, such as statements from doctors who treated him 
for the disability at issue.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in September 2002, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Asheville, North 
Carolina VA medical facility.  Furthermore, medical 
examination was accomplished in order to determine the 
current nature and etiology of the veteran's claimed 
condition.  In addition, the veteran was afforded an RO 
hearing in October 2001 and was scheduled for a Travel Board 
hearing in April 2003; however, he failed to appear for the 
latter hearing.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records shows that 
he was treated for stomach trouble diagnosed as amebic 
dysentery in November 1974.  No pertinent complaints or 
findings were recorded on the report of examination for 
discharge from military service.  

The veteran's postservice treatment records are devoid of any 
indication of complaints, findings or treatment for amebic 
dysentery.  The veteran has complained of stomach problems, 
however, these symptoms have not been associated with amebic 
dysentery.  For example, the veteran reported that he had 
bloody stools, nausea and vomiting in July 2001.  The medical 
report reflects that the veteran had experienced melena 
during the previous week and had a history of ulcer disease.  

The veteran underwent an examination on behalf of VA in 
September 2001.  The veteran reported that he experienced 
vomiting, abdominal pain, constipation and diarrhea.  
Laboratory tests were accomplished and reviewed.  The 
examiner stated that, in his opinion, amebic dysentery had 
resolved.  He had read the medical records and noted that 
Flagyl was used to treat the veteran's amebic dysentery in 
the 1974.  The examiner also stated that the veteran's 
presenting symptoms were not consistent with amebic dysentery 
and that the veteran did not have any GI condition causing 
significant malnutrition or anemia.  He opined that the 
veteran's abdominal symptoms are due to stress and post 
traumatic stress disorder.  

In October 2001 the veteran provided testimony at a RO 
hearing.  He reported that he had not sought treatment 
recently for his stomach complaints, but he that he 
experienced diarrhea twice a week.  

While the veteran's statements in support of the connection 
between his current complaints and the single diagnosis of 
amebic dysentery in November 1974 have been considered, his 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  Generally, lay testimony 
cannot provide medical evidence because laypersons lack the 
competence to offer medical opinions and this principle 
applies in the instant case.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  In this case, the Board finds that the evidence is 
not in relative equipoise.  Specifically, the fact that the 
veteran does not have amebic dysentery, as demonstrated on VA 
examination in September 2001 weighs against the veteran's 
claim that he has amebic dysentery related to injury, disease 
or event of his military service.  The benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for amebic dysentery is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

